Case 1:19-cr-00223-NRB Document 10 Filed 06/26/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

el
UNITED STATES OF AMERICA . WALVER OF INDICTMENT
223
~v.- : S119 Cr. 233 (NRB)
KIM ANH VO,
a/k/a “Feng,” ;
a/k/a “SyxxZMC,” , moe ee
a/k/a “Zozo,” . USI ye SDNY
a/k/a “Miss.Bones,” ° OPROCL MENT
a/k/a “Sage Pi,” Ste rE ATT YE
a/k/a “Kitty Lee,” ° an «EP RONICALLY FIL
i * x
Defendant. i, * } he FILED:
x . 2ST ne

The above-named defendant, who is accused of violating
Title 18, United States Code, Section 371, being advised of the
nature of the charges and of her rights, hereby waives, in open
Court, prosecution by indictment and consents that the proceeding
may be by information instead of by indictment.

Date: New York, New York
June 26, 2019

Wie (e-Le

Defendant

Ae

e

Counsel for Defendant

 

ED
